           Case 1:17-cv-02989-AT Document 1154 Filed 08/17/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

    DONNA CURLING, et al.,                        :
                                                  :
                                                  :
           Plaintiffs,                            :
                                                  :
    v.                                            :           CIVIL ACTION NO.
                                                  :           1:17-cv-2989-AT
    BRAD RAFFENSPERGER, et al.,                   :
                                                  :
                                                  :
           Defendants.                            :

                                              ORDER

          The Court made clear in its Orders of May 3, 2021 and May 20, 2021 (Docs. 1088,

1093) and several conferences with the parties its central goals for addressing this case at

this juncture.       These include:     (1) the parties should cooperate in accomplishing

streamlined, expedited discovery that is sufficient to provide a basic but sufficient

evidentiary foundation for summary judgment briefing; (2) that plaintiffs should consider

the impact of the Eleventh Circuit’s ruling in Wood v. Raffensperger, 981 F.3d 1307 (11th

Cir. 2020) on the future litigation and scope of their claims; and (3) that constitutional

issues relating to proof of Plaintiffs’ standing (i.e., evidence of how they have suffered

individual and/or organizational harm in the exercise of their constitutional rights)

remains of foremost import at this juncture to the Court’s review of this case.

The Court conducted a phone conference with counsel on July 26, 2021 regarding a host

of pending discovery disputes and scheduling issues in this case. 1 The Court has reviewed

anew the range of discovery related filings before it as well as the transcript of the July


1    These disputes are addressed in motions and filings at Docs. 1118, 1127, 1130
        Case 1:17-cv-02989-AT Document 1154 Filed 08/17/21 Page 2 of 4




26th hearing. While some progress was made at this last conference, the parties’ filings

thereafter make evident that little is happening fast and that endless tangling about

discovery persists. The Court is determined to issue a decision that allows this case to

properly proceed or be appealed based on a fair record that reflects the work that has been

devoted to this case by all parties as well as addresses the fundamental threshold issue of

standing. But this requires the parties to cooperate in implementing a streamlined,

meaningful discovery plan at this time. To that end, the following items should be

accomplished before or, as specified, at the August 19, 2021 discovery conference:

       (1) Defense counsel are directed to address how they have gone about preparing

          and identifying search terms, streamlining discovery, communicating about

          search terms on an ongoing basis with Plaintiffs’ counsel; streamlining and

          refining the productivity of search terms in use with opposing counsel to

          minimize the identification and review of irrelevant documents; sharing and

          discussing together with Plaintiffs’ counsel reports reflecting the results of

          search terms, and communicating about the results of use of specific search

          terms and whether too much "noise" (i.e., irrelevant documents or trash) is

          being produced by the search terms in use, and what modifications may be

          necessary; whether A.I. is being used to guide refinement of the search and

          production process. Defense counsel are also directed to advise the Court

          regarding whether their 16 legal contractors are working full time on document

          review and what document production goals per week are now in place.

       (2) The State Defendants are directed to provide the Court and opposing counsel

          with a schedule for supplemental production of documents from the State’s

          central repository at least one hour before the hearing.

                                            2
         Case 1:17-cv-02989-AT Document 1154 Filed 08/17/21 Page 3 of 4




       (3) Plaintiffs’ counsel are directed to provide Defendants with written verification

           that they have completed their production of discovery documents and

           responses to Defendants. 2 Such verification shall be provided at least one hour

           before the hearing.

       (4) Plaintiffs’ counsel are directed to provide defense counsel with confirmation of

           what dates the individual Plaintiffs or Plaintiff representatives can be made

           available for depositions. This information should be provided to Defendants

           at least one hour prior to the August 19th phone conference.

       (5) Plaintiffs’ counsel are directed to address how the current discovery is

           designed and framed to provide an evidentiary and legal basis for addressing

           the standing issues flagged by the Court’s Order of May 3, 2021 (Doc. 1088) as

           well as by the Eleventh Circuit most recently in L. Lin Wood v. Brad

           Raffensperger, et al., USCA Case 20-14813 (August 6, 2021).

       (6) Plaintiffs’ counsel are directed to clarify for the Court at the hearing whether it

           is seeking both the Fulton County election equipment that was used for the

           November 2020 and January 2021 elections it has requested as well as

           statewide election equipment. Plaintiffs’ counsel also are directed how this

           request interfaces with their request for statewide election files. Counsel are

           further directed to clarify for the Court how this information would be used to

           establish their standing.




2 In this connection, the Court notes that it does not view personal emails of Plaintiffs generally
as discoverable. Similarly, generally it does not view the personal email of State employees and
officers as discoverable.

                                                3
 Case 1:17-cv-02989-AT Document 1154 Filed 08/17/21 Page 4 of 4




(7) Plaintiffs’ counsel are directed to clarify for the Court why they would require

   use of PollPad and Scanners that were used in November 2020 and January

   2021.

(8) Defendants’ counsel are directed to advise the Court what portions of state

   election files are public records. To the extent they are public and have been

   sought, Defense counsel should advise the Court whether they have provided

   these files to Plaintiffs’ counsel as requested – and if not, by what date they

   shall be provided.

(9) The Parties are directed to address appropriate protocols for handling

   confidential and “attorney’s eyes” only information.



IT IS SO ORDERED this 17th day of August, 2021.



                                   _____________________________
                                   Amy Totenberg
                                   United States District Judge




                                     4
